DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1-31, received 20 October 2021. Claims 1-31 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “gateway hardware including a second connector selectively matable with the first connector, coupling of the first connector and the second connector creating a communication link between the communication port hardware and the gateway hardware;….the communication manager operative to discover presence of the multiple communication ports via communications through the communication link” as stated in claim 1 and the claimed limitations of “detect[ing] connectivity of communication port hardware to gateway hardware via a communication link provided by a connection of a first connector of the communication port hardware inserted into a second connector of the gateway hardware; via a communication manager disposed in the gateway hardware: discover[ing] the presence of the multiple communication ports…” as stated in claims 11 and 21. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-31 indicated claims 1-31 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner




/SHEAN TOKUTA/Primary Examiner, Art Unit 2446